DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
  Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 1, 13 and 19, including “…determine applications associated with services before and after a service transition based on the service category identifiers, and perform a continuation process on an application executed before service transition when the service transition occurs and in response to a determination that service category identifiers of the applications associated with the services before and after the service transition are determined to be same, wherein tire service category identifiers are included in a Service List Table (SLT), and types of the categories of the application include audio only service or audio visual
service”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
However, none of the prior art alone or combination discloses or suggest the above mentioned claims limitations in conjunction with the other limitations recited in the claims 1, 13 and 19. And dependent claims 2-12 and 14-18 allowable by the virtue of their dependency for the allowable claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9398323 B2 to Patel et al.
US-20110182562 A1 to Iwakiri et al.
US-20120050619 A1 to KITAZATO et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424